DETAILED ACTION
The instant application having Application No. 17/148443 filed on 01/13/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matters
Claims 1-5, 11-15 would be allowed. The following is an examiner’s statement of reasons for allowance.

Claims 1 and 11 are allowed over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art found any motivation to combine any of the said prior art reference which teach the limitation “comparing, by the PDSCH manager, timings of the end of the ending symbol of the SPS release PDCCH and the end of the corresponding ending symbols of the M SPS PDSCH configuration indices of the slot; and releasing, by the PDSCH manager, L SPS PDSCH configuration indices among the M SPS PDSCH configuration indices based on determining that the ending symbol of the SPS release PDCCH is before a corresponding ending symbol associated with each of the L SPS PDSCH configuration indices of the slot” (claim 1) and “comparing, by the PDSCH manager, a timing of an ending symbol of the SPS release PDCCH with the timing of the last symbol of the last repetition of the SPS PDSCH configured with the aggregation factor; and releasing, by the PDSCH manager, the SPS PDSCH configuration index based on determining that the ending symbol of the SPS release PDCCH is before the last symbol of the last repetition of the SPS PDSCH configured with the aggregation factor” (claim 11) with respect to the additional claimed subject matter and in particular the specific boundaries as recited in the claim. It is noted that the closest prior arts, Hunag et al. (US 2019/0306841 A1) discloses “if an occasion in the first serving cell which the UE receives a PDCCH indicating SPS-PDSCH release or SPS PUSCH release in the first serving cell, the UE may take into account the occasion in case BWP switching in the second serving cell when determining the second set of occasion(s) for the second serving cell. The occasion of receiving the PDCCH indicating SPS release in the first serving cell may overlap with the time prior to (finishing) BWP switching of the second serving cell. In one embodiment, taking into account the occasion may mean that the occasion is determined to be comprised in the second set of occasion(s) when determining the second set of occasion(s). Taking into account the occasion may also mean that the occasion is not excluded from the second set of occasion(s) when determining the second set of occasion(s)”. and Seo et al. (US 2015/0043458 A1) discloses “(par. 0219), A UE performs or releases SPS-PDSCH reception or SPS-PUSCH transmission upon reception of an activation or release signal of SPS transmission through a PDCCH. That is, the UE does not immediately perform SPS transmission/reception even if SPS scheduling is allocated through RRC signaling. Instead, when the activation or release signal is received through the PDCCH, the SPS transmission/reception is performed in a subframe corresponding to a subframe period and offset value assigned through RRC signaling by applying a frequency resource (i.e., resource block) based on a resource block allocation designated by the PDCCH and a modulation and coding rate based on MCS information. In this case, the PDCCH for releasing the SPS is called an SPS release PDCCH, and the PDCCH for activating the SPS is called an SPS activation PDCCH. A PDSCH of a subframe in which the SPS activation PDCCH is received is subjected to dynamic scheduling, but an SPS-PDSCH which comes next is scheduled without a UL grant (PDCCH)”.

However, Hunag and Sea fail to disclose at least the claim limitations “comparing, by the PDSCH manager, timings of the end of the ending symbol of the SPS release PDCCH and the end of the corresponding ending symbols of the M SPS PDSCH configuration indices of the slot; and releasing, by the PDSCH manager, L SPS PDSCH configuration indices among the M SPS PDSCH configuration indices based on determining that the ending symbol of the SPS release PDCCH is before a corresponding ending symbol associated with each of the L SPS PDSCH configuration indices of the slot” (claim 1) and “comparing, by the PDSCH manager, a timing of an ending symbol of the SPS release PDCCH with the timing of the last symbol of the last repetition of the SPS PDSCH configured with the aggregation factor; and releasing, by the PDSCH manager, the SPS PDSCH configuration index based on determining that the ending symbol of the SPS release PDCCH is before the last symbol of the last repetition of the SPS PDSCH configured with the aggregation factor” (claim 11). Thus, Hunag and Sea do not disclose or render obvious the above underlined limitations as claimed. Claims 2-5, 12-15 are also allowed since they depend on claims 1 and 11 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Objections
Claims 16 is objected to because of the following informality: 
In this case, claim 16 recites limitation for performing certain step(s) only if a specific condition is satisfied (Conditional Statement). Such limitations are considered as optional limitations since they are not performed until specific conditions are met. Applicant should change the word “when” to “responsive to determining that…..” in order to alter an optional limitation to a required limitation. For the purpose of examination, claimed limitations will be considered as optional limitations since they are not performed until specific conditions are met.

Claim Objections
Claim 16 is objected to because of the following informalities: 
Regarding claim 16, the limitation “a release physical downlink control channel (PDCCH)” (lines 7-8) should be replaced with “a SPS release physical downlink control channel (PDCCH)” in order to provide a proper antecedent base for the limitation “the SPS release PDCCH” (lines 9-10). Appropriate correction is required.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. §101 which forms the basis for all patent-ineligible rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The factual inquires set forth in Alice Corp. v. CLS Bank, 573 U.S. 134 (2014), that are applied for establishing a background for determining patent-ineligible subject matter under 35 U.S.C. §101 are summarized as follows:
1. Determining whether the claim is directed to a process, machine, manufacture or composition of matter.
2A. Determining whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions).
2B. Determining whether the claim recite additional elements that amount to significantly more than the judicial exception.

Claims 6-10 are rejected under 35 U.S.C. §101 as being directed to patent-ineligible subject matter. Claims 7-10 are rejected under 35 U.S.C. 101 because claims 7-10 depend on claim 6; however, they do not add any feature or subject matter that would solve any of the deficiencies of claim 6. The rationale for this determination is explained below. Claim 6 recites: “identifying, by a PDSCH manager of a base station comprising a processor and memory, a slot of a scheduled cell that will overlap with the end of an ending symbol of a SPS release physical downlink control channel (PDCCH) identifying N SPS PDSCH configuration indices to be jointly released; identifying, by the PDSCH manager, M SPS PDSCH configuration indices j.sub.1, . . . , j.sub.M comprising all configuration indices from among the N SPS PDSCH configuration indices that are configured in the slot, where M≤N, the M SPS PDSCH configuration indices being associated with corresponding ending symbols; comparing, by the PDSCH manager, timings of the ending symbol of the SPS release PDCCH and the corresponding ending symbols of the M SPS PDSCH configuration indices of the slot; and identifying, by the PDSCH manager, L released SPS PDSCH configuration indices among the M SPS PDSCH configuration indices based on determining that the ending symbol of the SPS release PDCCH is before a corresponding ending symbol associated with each of the L released SPS PDSCH configuration indices of the slot”.

Step 1: Statutory Category
Claims 6-10 are directed to a statutory category subject matter, reciting a method. 
.
Step 2A: Judicial Exception
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites “identifying, by a PDSCH manager of a base station comprising a processor and memory, a slot of a scheduled cell that will overlap with the end of an ending symbol of a SPS release physical downlink control channel (PDCCH) identifying N SPS PDSCH configuration indices to be jointly released; identifying, by the PDSCH manager, M SPS PDSCH configuration indices j.sub.1, . . . , j.sub.M comprising all configuration indices from among the N SPS PDSCH configuration indices that are configured in the slot, where M≤N, the M SPS PDSCH configuration indices being associated with corresponding ending symbols; comparing, by the PDSCH manager, timings of the ending symbol of the SPS release PDCCH and the corresponding ending symbols of the M SPS PDSCH configuration indices of the slot; and identifying, by the PDSCH manager, L released SPS PDSCH configuration indices among the M SPS PDSCH configuration indices based on determining that the ending symbol of the SPS release PDCCH is before a corresponding ending symbol associated with each of the L released SPS PDSCH configuration indices of the slot”.

The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind “but for” the recitation of generic hardware (i.e. a processor and memory). That is, other than reciting the “processor and memory,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor and memory” language, the “identifying and comparing” steps in the context of this claim encompasses a user mentally identifying a slot of a scheduled cell that will overlap with the end of an ending symbol of a SPS release physical downlink control channel (PDCCH) identifying N SPS PDSCH configuration indices to be jointly released; identifying M SPS PDSCH configuration indices j.sub.1, . . . , j.sub.M comprising all configuration indices from among the N SPS PDSCH configuration indices that are configured in the slot, where M≤N, the M SPS PDSCH configuration indices being associated with corresponding ending symbols; comparing timings of the ending symbol of the SPS release PDCCH and the corresponding ending symbols of the M SPS PDSCH configuration indices of the slot; and identifying L released SPS PDSCH configuration indices among the M SPS PDSCH configuration indices based on determining that the ending symbol of the SPS release PDCCH is before a corresponding ending symbol associated with each of the L released SPS PDSCH configuration indices of the slot, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic hardware. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. processor and memory), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using the processor and memory to perform both the “identifying and comparing” steps. The processor and memory in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B: Additional Steps/Elements Significantly More than the Judicial Exception 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the processor and memory to perform the identifying and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. §101 which forms the basis for all patent-ineligible rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The factual inquires set forth in Alice Corp. v. CLS Bank, 573 U.S. 134 (2014), that are applied for establishing a background for determining patent-ineligible subject matter under 35 U.S.C. §101 are summarized as follows:
1. Determining whether the claim is directed to a process, machine, manufacture or composition of matter.
2A. Determining whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions).
2B. Determining whether the claim recite additional elements that amount to significantly more than the judicial exception.

Claims 16-20 are rejected under 35 U.S.C. §101 as being directed to patent-ineligible subject matter. Claims 17-20 are rejected under 35 U.S.C. 101 because claims 17-20 depend on claim 16; however, they do not add any feature or subject matter that would solve any of the deficiencies of claim 16. The rationale for this determination is explained below. Claim 16 recites: “identifying, by a PDSCH manager of a base station comprising a processor and memory, a timing of an ending symbol of a last repetition of the SPS PDSCH with AF in a scheduled cell; identifying, by the PDSCH manager, a timing of an ending symbol of a release physical downlink control channel (PDCCH) in a scheduling cell; comparing, by the PDSCH manager, the timing of the ending symbol of the SPS release PDCCH and the timing of the ending symbol of the last repetition of the SPS PDSCH with AF; and identifying, by the PDSCH manager, that the SPS PDSCH with AF is released when the ending symbol of the SPS release PDCCH is before the ending symbol of the last repetition of the SPS PDSCH with AF.”.

Step 1: Statutory Category
Claims 16-20 are directed to a statutory category subject matter, reciting a method. 
.
Step 2A: Judicial Exception
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites “identifying, by a PDSCH manager of a base station comprising a processor and memory, a timing of an ending symbol of a last repetition of the SPS PDSCH with AF in a scheduled cell; identifying, by the PDSCH manager, a timing of an ending symbol of a release physical downlink control channel (PDCCH) in a scheduling cell; comparing, by the PDSCH manager, the timing of the ending symbol of the SPS release PDCCH and the timing of the ending symbol of the last repetition of the SPS PDSCH with AF; and identifying, by the PDSCH manager, that the SPS PDSCH with AF is released when the ending symbol of the SPS release PDCCH is before the ending symbol of the last repetition of the SPS PDSCH with AF.”.

The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind “but for” the recitation of generic hardware (i.e. a processor and memory). That is, other than reciting the “processor and memory,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor and memory” language, the “identifying and comparing” steps in the context of this claim encompasses a user mentally identifying a timing of an ending symbol of a last repetition of the SPS PDSCH with AF in a scheduled cell; identifying a timing of an ending symbol of a release physical downlink control channel (PDCCH) in a scheduling cell; comparing the timing of the ending symbol of the SPS release PDCCH and the timing of the ending symbol of the last repetition of the SPS PDSCH with AF; and identifying that the SPS PDSCH with AF is released when the ending symbol of the SPS release PDCCH is before the ending symbol of the last repetition of the SPS PDSCH with AF, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic hardware. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. processor and memory), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using the processor and memory to perform both the “identifying and comparing” steps. The processor and memory in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B: Additional Steps/Elements Significantly More than the Judicial Exception 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the processor and memory to perform the identifying and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463